Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 6, and 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hackenberger in US8894765 in view of Zhong (previously cited)3.


Regarding Claim 1:  Hackenberger teaches growth of relaxor ferroelectric materials, wherein the crystals would also exhibit piezoelectricity based on their composition.  Hackenberger teaches that the crystals may be of formula xPb(In1/2Nb1/2)O3-yPb(Mg1/3Nb2/3)O3-zPbTiO3, wherein x is between 0 and 0.5, y is between 0 and 1 and z is between 0.2 and 0.6.  In such an embodiment MI and MI’ may be selected from Mg and In, while MII and MII’ are Nb (See Column 5). Hackenberger teaches that the materials are provided as a single crystal, which may be grown through a Bridgman, Czochralski solid-state or templated grain growth method.  These methods provide for a single crystalline boule (See Column 5, first paragraph).



However, Zhong teaches that the properties of relaxor PT-based ferroelectrics can be adjusted by rare earth dopants, such as Samarium (See Section 2).  Zhong teaches that rare earth cations substitute for Pb and does not  form a secondary phase and forms a solid solution (See Section 3.2).  As the compositions are the same, the RE element would necessarily dope the Pb site at a rate of 1 mole of Sm per 1.5 moles of Pb.  The material would inherently be doped in such a manner based on the chemical composition and the ionic radius of the elements involved.   It would have been obvious to dope the compositions of Hackenberger with rare earth dopants such as Sm taught by Zhong.  Zhong teaches that the incorporation of such a dopant can provide for adjustment of the MPB (See Figure 4).  Particularly, the incorporation of Sm (Figure 4B) reduces the MPB by about 50C, which allows for various uses of the material.  Those of ordinary skill in the art would be motivated to incorporate these dopants based on these effects on the properties.  Thus, Hackenberger in view of Zhong teach an overlapping range of materials.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  


Regarding Claim 2-3:  The material of Hackenberger may have values of x or y equal to 0, providing a binary crystal.  In either situation the MI in the crystal is selected from Mg or In and the MII is Nb (See Column 5). 
Regarding Claim 4 and 6:  Hackenberger teaches that both x and y may have non-zero values, providing a ternary crystal.  In such a material MI may be Mg and MI’ may be In, while both MII and MII’ are Nb (See Column 5).

Regarding Claim 8-13:  Hackenberger teaches compositions of formula xPb(In1/2Nb1/2)O3-yPb(Mg1/3Nb2/3)O3-zPbTiO3, wherein x is between 0 and 0.5, y is between 0 and 1 and z is between 0.2 and 0.6.  The composition may be provided as a PIN-PMN-PT crystal when x and y are non-zero or a PMNT crystal when x is 0.  Hackenberger teaches that the values for x, y, z may be amongst an overlapping range or may be 26, 44, 30, respectively (See Column 5).  Zhong teaches the M modification of relaxor piezoelectrics, wherein the rare earth element, such as Sm, may be incorporated in an amount up to 2 mol%.  Those of ordinary skill in the art would have found it obvious to add more or less rare earth element in order to adjust the MPB between the values shown by Zhong and the unmodified value.

Regarding Claim 14:  Hackenberger teaches that the crystal may correspond to a rhombohedral, tetragonal, or orthorhombic phase (See Column 2).  As the compositions are the same, the material of the prior art would necessarily be the same phase as that which is claimed. 

Regarding Claim 15-18 The material is of the same composition as those being claimed in claim 1 and is doped with a rare earth ion at the Pb site in the same content that is claimed and disclosed.  Materials of the same composition must necessarily have the 

Regarding Claim 19-21:  Zhong teaches that Sm can be included at a content of 2 mol% (0.02; See Abstract).  The values of y and z in Hackenberger may be 0.26 and 0.3 or 0.44, respectively (See Column 5). 

Claims 1-6 and 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in US20040206296 in view of Zhong (previously cited).

Regarding Claim 1: Lee teaches the creation of a range of piezoelectric crystals, including relaxor-PT based compositions.  Lee teaches the creation of compositions according to the formula Pb(Mg,Nb)O3 (PMN) with PbTiO3 (PT), Pb(Zr,Ti)O3 (PZ PT), PMN-PZ- PTT, Pb(In,Nb)O3 (PIN) with PT, PIN PZ PT, and Pb(Mg,Nb)O3 with PIN and PT (See Paragraph 76).  In each of these compositions, Lee teaches that the balance of each component within the binary or ternary composition may range from 0 to 1.  Lee teaches the creation of large single crystals of the material ranging from mm to several cm in size (See Figures).  A large single crystal ingot of the composition is known as a boule.  The large single crystalline materials of Lee thus meet the claim limitations as set forth.



However, Zhong teaches that the properties of relaxor PT-based ferroelectrics can be adjusted by rare earth dopants, such as Samarium (See Section 2).  Zhong teaches that rare earth cations substitute for Pb and does not form a secondary phase and forms a solid solution (See Section 3.2).  As the compositions are the same, the RE element would necessarily dope the Pb site at a rate of 1 mole of Sm per 1.5 moles of Pb.  The material would inherently be doped in such a manner based on the chemical composition and the ionic radius and valence of the elements involved.   It would have been obvious to dope the compositions of Lee with rare earth dopants such as Sm taught by Zhong.  Zhong teaches that the incorporation of such a dopant can provide for adjustment of Tm (See Figure 4).  Particularly, the incorporation of Sm (Figure 4B) reduces the Tm by about 50C.  Those of ordinary skill in the art would be motivated to incorporate these dopants based on these effects on the properties and the need to provide piezoelectrics suited for particular temperature ranges.  Thus, Lee in view of Zhong teach an overlapping range of materials.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  

Regarding Claim 2-3:  Lee teaches that the material may be made of a binary crystal such as PMN-PT, which would have a z value of 0, MI=Mg, and MII=Nb (See Paragraph 76).

Regarding Claim 4-6:  Lee teaches that the material may be a ternary crystal such as PMN-PZ-PT, wherein MI is Mg, MII is Nb and MI’=MII’=Zr, or PMN-PIN-PT, wherein MI and MI’ are Mg and In, and MII=MII’=Nb.

Regarding Claim 8-13:  Lee teaches compositions of formula xPb(In1/2Nb1/2)O3-yPb(Mg1/3Nb2/3)O3-zPbTiO3, wherein x is between 0 and 1, y is between 0 and 1 and z is between 0 and 1.  The composition may be provided as a PIN-PMN-PT crystal or PMNT (See Paragraph 76) Zhong teaches the M modification of relaxor piezoelectrics, wherein the rare earth element, such as Sm, may be incorporated in an amount up to 2 mol%.  Those of ordinary skill in the art would have found it obvious to add more or less rare earth element in order to adjust the Tm between the values shown by Zhong and the unmodified value.

Regarding Claim 14:  Lee teaches that the crystal may correspond to a tetragonal phase (See Example 2).  As the compositions are the same, the material of the prior art would necessarily be the same phase as that which is claimed. 

Regarding Claim 15-18 The material is of the same composition as those being claimed in claim 1 and is doped with a rare earth ion at the Pb site in the same content that is claimed and disclosed.  Materials of the same composition must necessarily have the same properties.  A singular material cannot have two divergent sets of properties as those properties stem directly from the material composition and structure.  As this is the 

Regarding Claim 19-21:  Zhong teaches that Sm can be included at a content of 2 mol% (0.02; See Abstract).  The values of y and z in Lee may be from 0 to 1, overlapping the range as set forth.  It is noted that functionally optimized PIN-PMN-PT compositions are known within the art as is discussed above. 


Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive. Applicant’s arguments and amendments to the claims are noted. Applicant’s invention is now drawn to the creation of single crystalline boules of the material as set forth. A boule is interpreted as a large singe crystalline of macroscopic dimensions and differentiates from the previously applied art, which could contain single crystals on a microscale.  Based on this amendment, the previously applied rejections over Zhong and Pramila under USC 102 are overcome and withdrawn.  The rejection over Luo is also withdrawn on this basis.   The claims are now rejected over the prior art to Lee and Hackenberger as primary references, who both teach the creation of single crystalline perovskite relaxor materials.  Previously cited Zhong is now used as a secondary reference to teach the effects of Rare earth additions to such a material.  Applicant addresses findings of inherency in the previous application at page 7 noting that differences in crystal structure may have effects on such properties.  Applicant .
  From the prior art on the record, it is clear that the claimed relaxor ferroelectric compositions in their undoped forms are well known in both single crystalline and polycrystalline form.  It is also clear from the prior art that doping of polycrystalline forms of these materials with rare earth dopants such as Sm is also well known.  The affidavit does not set forth any unexpected results associated with doping known single crystalline relaxor compositions with known dopants useful with those same compositions.  Those of ordinary skill would expect the same or similar effects in terms of adjusting the temperature at which Tm occurs and varying Kmax to a similar extent.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/Matthew E. Hoban/Primary Examiner, Art Unit 1734